In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

Nos. 06-1355, 06-3347 & 06-4308
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

FOLASHADE MOORE, TAOFIQ AFONJA,
and MICHAEL SANDERS,
                              Defendants-Appellants.
                        ____________
      Appeals from the United States District Court for the
        Northern District of Illinois, Eastern Division.
         No. 04 CR 675—Ronald A. Guzmán, Judge.
                        ____________
      ARGUED MARCH 5, 2008—DECIDED MARCH 27, 2008
                        ____________



  Before EASTERBROOK, Chief Judge, and MANION and SYKES,
Circuit Judges.
  EASTERBROOK, Chief Judge. Michael Sanders arrived in the
United States from Nigeria with 3.6 kilograms of heroin in
his luggage. When caught, he claimed to be a courier with
no interest in the drugs apart from a $3,000 fee for his
services; he agreed to participate in a controlled delivery to
the next people in the chain, who were to collect the heroin
at a bus station in Chicago. Several conversations in Yoruba
2                          Nos. 06-1355, 06-3347 & 06-4308

with “Baba,” Sanders’s contact, preceded his arrival.
Eventually Taofiq Afonja drove up and told Sanders to put
his luggage in the trunk of his car. Sanders asked, in
Yoruba, whether Afonja was “that person” or “the one”
(and surely was not referring to Neo in The Matrix). Afonja
replied (in translation) that he was, and that “[t]hey have
spoken to us. It is them they are talking to on that phone.”
Afonja then took the suitcase but before he and his passen-
ger, Folashade Moore, could leave, all three were arrested.
Another car, presumably carrying Baba, got away; he is a
fugitive.
  Sanders pleaded guilty to conspiring to possess the
heroin with intent to distribute it and has been sentenced
to 120 months’ imprisonment, the statutory minimum.
Moore confessed that she had gone to the bus station to
pick up a drug courier for Baba, her boyfriend. Nonetheless
she pleaded not guilty. A jury convicted her of attempted
possession of the heroin. She has been sentenced to 121
months’ imprisonment. Afonja, who did not confess, was
tried separately to avoid Bruton problems and convicted of
conspiracy and attempt. His sentence, too, is 121 months.
All three have appealed, but counsel for Moore and
Sanders have filed Anders briefs. Sanders does not want to
withdraw his guilty plea and received the lowest available
sentence; he has no conceivable appellate issue. Moore
proposes to contest the admissibility of her confession on
the ground that the agents did not give Miranda warnings,
but no motion to exclude the confession was made before
or during trial, so this argument has been forfeited. What’s
more, three agents testified without contradiction that
Miranda warnings had been given. Other potential argu-
ments likewise would be unavailing, as Moore’s lawyer
concluded. We dismiss Sanders’s and Moore’s appeals as
frivolous.
Nos. 06-1355, 06-3347 & 06-4308                             3

   Afonja has a non-frivolous argument: that a witness
testifying as an expert for the prosecution did not satisfy
the requirements of Fed. R. Evid. 702. Afonja maintained
that he didn’t know what was in Sanders’s suitcase. Robert
Coleman, a police officer employed by Will County,
Illinois, and assigned to a drug task force, testified for the
prosecution as an expert about drug transactions. One of
the questions he addressed was whether innocent persons
participate in drug transactions. Over Afonja’s objection,
Coleman testified that, except for children, only “people
that are involved in the drug deal” will be present—and by
“involved” Coleman meant people who “have knowledge
as to what’s taking place, the illegal activity”. Afonja
maintains that the district judge should have prevented
Coleman from giving this testimony.
  The district judge concluded that Coleman’s training and
experience make him an expert on drug transactions. The
prosecutor repeats this theme, and we may assume that
Coleman indeed knows much more about these transac-
tions than do jurors and so is well situated to provide
information about them. But Rule 702 does not say that any
testimony within the scope of a witness’s expertise is
admissible. It provides:
    If scientific, technical, or other specialized knowl-
    edge will assist the trier of fact to understand the
    evidence or to determine a fact in issue, a witness
    qualified as an expert by knowledge, skill, experi-
    ence, training, or education, may testify thereto in
    the form of an opinion or otherwise, if (1) the
    testimony is based upon sufficient facts or data, (2)
    the testimony is the product of reliable principles
    and methods, and (3) the witness has applied the
    principles and methods reliably to the facts of the
    case.
4                           Nos. 06-1355, 06-3347 & 06-4308

The district judge did not address any of the Rule’s three
questions: (1) whether Coleman’s view “is based upon
sufficient facts or data”; (2) whether it is “the product of
reliable principles and methods”; and (3) whether the
“witness has applied the principles and methods reliably
to the facts of the case.”
  Both the judge and the prosecutor stopped with the
proposition that Coleman is an expert; for its part, the
defense also bypassed the Rule’s requirements in favor of
the assertion that an expert should not be allowed to testify
unless his experience includes a transaction just like this
one (presumably, one in which several Yoruba-speaking
people exchange a suitcase outside a bus station in Chi-
cago). The defense position is anti-intellectual and has
nothing to do with Rule 702; the point of good data and
reliable analysis is to find patterns that transcend details
such as which bus station is used or what language people
speak.
  Both the judge and the prosecutor supposed that deci-
sions in this circuit make it unnecessary to address the
questions posed by Rule 702. We have held that an agent’s
field experience can provide “specialized knowledge” that
supports expert testimony. See, e.g., United States v.
Ceballos, 302 F.3d 679, 686–88 (7th Cir. 2002); United States
v. Allen, 269 F.3d 842, 846 (7th Cir. 2001). And we have
twice held that district judges did not err in admitting
testimony of the kind that Coleman gave here. See United
States v. Garcia, 439 F.3d 363, 367–68 (7th Cir. 2006); United
States v. Love, 336 F.3d 643, 646–47 (7th Cir. 2003). But
neither Garcia nor Love dealt with Rule 702. Garcia held that
testimony (by Coleman himself) did not deprive the
accused of the presumption of innocence, and Love that
testimony about the probability of innocents participating
Nos. 06-1355, 06-3347 & 06-4308                           5

in drug deals did not violate Fed. R. Evid. 704(b), which
forbids expert testimony about whether the defendant had
the mental state required for conviction. Neither Garcia nor
Love holds that district judges must admit testimony of the
sort that Coleman proffered or excuses judges from
conducting the inquiry required by Rule 702 every time
any expert proposes to testify. See Kumho Tire Co. v.
Carmichael, 526 U.S. 137, 153–57 (1999).
  On what “facts or data” does Coleman’s opinion rest?
Are his inferential methods reliable? Coleman did not
describe either the facts he considered or the methods of
analysis used to get from facts to a conclusion. All he said
is that drug dealers don’t want extra witnesses, which
leads them to include in any given transaction only a circle
of knowledgeable operatives. That a priori proposition may
be sound, but an incentive (“avoid conducting drug deals
where people who may talk to the police can see you”)
operates at the margin. The existence of this incentive
implies that there will be fewer strangers at drug deals
than at sales of antique chairs or swaps of baseball cards,
but it does not imply that the number of innocent adults on
the scene will be zero. And there are contrary incentives.
Dealers may use stooges because they are cheap and
reliable; people who know that they are picking up drugs
must be paid for the risk that they are taking, and they may
be tempted to steal the drugs. Dupes have no reason to
demand payment or make off with the inventory. How do
these contrary incentives balance out? Coleman did not
even mention the potential benefits to drug dealers of using
ignorant participants.
  How these and other incentives play out cannot be
determined by a priori reasoning. Facts are essential to
testimony based on “specialized knowledge” as well as to
6                          Nos. 06-1355, 06-3347 & 06-4308

scientific and technical expertise. Yet Coleman did not
describe any data, and his evaluation does not seem to be
falsifiable. Coleman is certain that every adult involved in
every drug transaction knows what is going on. Thus if
Afonja protests ignorance of what was in the suitcase,
Coleman will not believe him. He will treat this as one
more “proof” that only knowledgeable participants come
to an exchange of drugs. Coleman does not have—or at
least did not explain—any way to avoid the GIGO problem.
(Garbage in, garbage out.) He assumes that everyone
present is culpable and uses that assumption as the “proof”
of culpability. That’s not a reliable way to proceed.
  Now maybe Coleman has done some data collection and
evaluation, or maybe such work has been done by oth-
ers—though we could not find any published literature on
the subject. Perhaps Coleman knows what portion of
people found at drug transactions can be identified as
culpable on the basis of evidence other than their presence
at the transactions, and what portion can be ruled out as
knowledgeable participants (again on the basis of other
evidence). But no one—not the prosecutor, not defense
counsel, and not the judge—asked whether such empirical
work had been conducted. No one tried to apply the three
criteria in Rule 702 to Coleman’s testimony. Defense
counsel’s attention was elsewhere: on the theme that
Coleman had not encountered a drug transaction exactly
like this one.
  The prosecutor’s brief and oral argument rest on the
proposition that testimony by any genuine expert is
admissible under Rule 702. That’s not so. Most junk science
is the work of people with Ph.D. degrees and academic
positions. For example, in Emerald Investments L.P. v.
Allmerica Financial Life Insurance & Annuity Co., No. 07-1597
Nos. 06-1355, 06-3347 & 06-4308                                 7

(7th Cir. Feb. 20, 2008), a professor of finance at a respect-
able university gave irresponsible testimony that “demon-
strated a willingness to abandon the norms of his profes-
sion in the interest of his client.” In other cases we have
excluded analysis that scholars would not have accepted in
their undergraduates’ term papers. See, e.g., Zenith Elec-
tronics Corp. v. WH-TV Broadcasting Corp., 395 F.3d 416 (7th
Cir. 2005); Mid-State Fertilizer Co. v. Exchange National Bank,
877 F.2d 1333 (7th Cir. 1989). Good credentials may be a
necessary condition for expert testimony but are not a
sufficient condition.
  Because the right questions were not asked, we cannot
know whether Coleman should have been allowed to
testify. It is difficult to say that the district judge abused his
discretion—that’s the standard, see General Electric Corp. v.
Joiner, 522 U.S. 136 (1997)—when the information on which
a sound exercise of discretion depends was never placed
before the judge. A judge is not obliged to look into the
questions posed by Rule 702 when neither side either
requests or assists. So there was no error; the judge an-
swered correctly the only question that the parties posed
(whether Coleman qualified as an expert).
  Afonja contends that the evidence was insufficient to
support his conviction, but the conversation between
Afonja and Sanders is damning. Sanders asks “[a]re you
that person” and explains that he needs to know “[s]o that
I don’t go and give the thing to somebody else.” Afonja
answers that he is the one, that “[i]t is us. It is us.” There is
more in the same vein. Afonja’s statements are not those of
a person who was just coming along to spare Moore the
need to move a friend’s heavy suitcase. Moreover, the car
bearing Afonja and Moore (and the second car believed to
contain Baba) had been at the station before Sanders’s bus
8                          Nos. 06-1355, 06-3347 & 06-4308

arrived. When a police cruiser arrived serendipitously,
these two cars hightailed it out of there and did not return
until Sanders called to announce his arrival. (They tried to
get Sanders to use a taxi and appeared themselves only
when he balked.) This behavior bespeaks guilty knowl-
edge.
  Afonja’s conviction is affirmed. The appeals of Sanders
and Moore are dismissed as frivolous, and we grant their
lawyers’ motions to withdraw.




                   USCA-02-C-0072—3-27-08